Name: 2014/319/EU: Council Decision of 12 May 2014 on the conclusion of the Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Georgia of the other part, on a Framework Agreement between the European Union and Georgia on the general principles for the participation of Georgia in Union programmes
 Type: Decision
 Subject Matter: Europe;  international affairs;  technology and technical regulations;  European construction;  free movement of capital
 Date Published: 2014-06-04

 4.6.2014 EN Official Journal of the European Union L 165/16 COUNCIL DECISION of 12 May 2014 on the conclusion of the Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Georgia of the other part, on a Framework Agreement between the European Union and Georgia on the general principles for the participation of Georgia in Union programmes (2014/319/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 212 in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Georgia, of the other part, on a Framework Agreement between the European Union and Georgia on the general principles for the participation of Georgia in Union programmes (the Protocol) was signed on behalf of the Union on 12 December 2013. (2) The objective of the Protocol is to lay down the financial and technical rules enabling Georgia to participate in certain Union programmes. The horizontal framework established by the Protocol constitutes an economic, financial and technical cooperation measure which allows for access to assistance, in particular financial assistance, to be provided by the Union pursuant to the Union programmes. This framework applies only to those Union programmes for which the relevant constitutive legal acts provide for the possibility of Georgia's participation. The conclusion of the Protocol therefore does not entail the exercise of powers under the various sectoral policies pursued by the programmes, which are exercised when establishing the programmes. (3) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Georgia of the other part, on a Framework Agreement between the European Union and Georgia on the general principles for the participation of Georgia in Union programmes (the Protocol) is hereby approved on behalf of the Union (1). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 10 of the Protocol (2). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 May 2014. For the Council The President C. ASHTON (1) The Protocol has been published in OJ L 8, 11.1.2014, p. 3, together with the decision on signature. (2) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.